Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 1 of 23 PageID: 3586



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
  _________________________________

  MARIO GALLUCCIO, et al.,

                   Plaintiffs,               1:15-cv-03423-NLH-AMD

        v.
                                                OPINION
  PRIDE INDUSTRIES, INC., and
  INTERNATIONAL UNION OF OPERATING
  ENGINEERS AFL-CIO,

                   Defendants.

  RESNICK LAW GROUP, P.C.,

                 Petitioner.
  __________________________________

  APPEARANCES:

  THOMAS ASTON MCKINNEY
  CASTRONOVO & MCKINNEY, LLC
  71 MAPLE AVENUE
  MORRISTOWN, NJ 07960

        On behalf of Plaintiffs

  GERALD JAY RESNICK
  RESNICK LAW GROUP
  5 BECKER FARM ROAD
  SUITE 410
  ROSELAND, NJ 07068

        On behalf of Petitioner Resnick Law Group, P.C.

  HILLMAN, District Judge

        The action between Plaintiffs and Defendants concerned

  claims by eight disabled Plaintiffs that their employer and

  union discriminated against them by their classification in the

  collective bargaining agreement which affected their pay and
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 2 of 23 PageID: 3587




  benefits, while non-disabled employees were not so classified or

  affected.   Those claims ultimately settled, and final settlement

  proceeds were distributed as of November 5, 2019. 1


  1    On March 29, 2019, the Court entered an order
  administratively terminating the case due to the parties’
  settlement of the matter, and retained jurisdiction for a
  limited period while the parties executed their settlement
  documents. (Docket No. 140.) The Court extended the retention
  of jurisdiction period several times. Even though the case is
  in administrative termination status, the Court has not formally
  closed the action, which is relevant to the Court’s jurisdiction
  to resolve the attorney lien dispute.

       Federal courts “have an ever-present obligation to satisfy
  themselves of their subject matter jurisdiction and to decide
  the issue sua sponte,” Liberty Mut. Ins. Co. v. Ward Trucking
  Corp., 48 F.3d 742, 750 (3d Cir. 1995), and a “federal court
  invokes ancillary jurisdiction over an incident to a matter
  where it has acquired jurisdiction of a case in its entirety
  and, as an incident to the disposition of the primary matter
  properly before it, [the court] may resolve other related
  matters which it could not consider were they independently
  presented,” United States v. Dunegan, 251 F.3d 477, 478–79 (3d
  Cir. 2001). A court’s exercise of ancillary jurisdiction is
  discretionary. United Mine Workers of America v. Gibbs, 383
  U.S. 715, 726 (1965).

       It does not appear that primary subject matter jurisdiction
  can be established under 28 U.S.C. § 1332(a) because the
  citizenship of Resnick and most of the plaintiffs is New Jersey.
  It also does not appear that primary subject matter jurisdiction
  can be established under 28 U.S.C. § 1331 because the attorney
  lien dispute does not present a federal question. Although
  ancillary jurisdiction “does not give district courts the
  authority to reopen a closed case whenever a related matter
  subsequently arises,” Dunegan, 251 F.3d at 479, as noted, the
  matter has not been closed, but rather placed into
  administrative suspension. Because Resnick filed its notice of
  lien petition while the Court still retained subject matter
  jurisdiction over the action, the Court’s exercise of ancillary
  jurisdiction over Resnick’s lien petition is proper, and the
  Court uses its discretion to do so. The Court will therefore
                                       2
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 3 of 23 PageID: 3588




         Currently before the Court is the Notice of Attorney’s Fees

  Lien Petition filed by Petitioner Resnick Law Group, P.C.

  (“Resnick”).    (Docket No. 141, 148.)      Resnick served as

  Plaintiffs’ original counsel in this matter.         According to

  Resnick, on November 20, 2017, Plaintiffs’ current counsel,

  Castronovo & McKinney, LLC (“McKinney”), informed Resnick of its

  intent to substitute as counsel for Plaintiffs, and on November

  27, 2017, Resnick informed McKinney of the amount of its

  attorney’s fees lien pursuant to N.J.S.A. 2A:13-5 prior to

  McKinney formally taking the case. 2


  reopen the action as to the lien petition dispute between
  Resnick and Plaintiff, but the Court will dismiss with prejudice
  Plaintiffs’ claims against Defendants. (See Docket No. 140,
  152, providing that if Plaintiffs and Defendants did not request
  the Court reopen the action before the expiration of the 60-day
  administrative termination order, which ultimately was October
  8, 2019, the Court would dismiss the matter with prejudice.)
  2   N.J.S.A. 2A:13-5 - Lien for services, provides:

         After the filing of a complaint or third-party complaint or
         the service of a pleading containing a counterclaim or
         cross-claim, the attorney or counsellor at law, who shall
         appear in the cause for the party instituting the action or
         maintaining the third-party claim or counterclaim or cross-
         claim, shall have a lien for compensation, upon his
         client's action, cause of action, claim or counterclaim or
         cross-claim, which shall contain and attach to a verdict,
         report, decision, award, judgment or final order in his
         client's favor, and the proceeds thereof in whosesoever
         hands they may come. The lien shall not be affected by any
         settlement between the parties before or after judgment or
         final order, nor by the entry of satisfaction or
         cancellation of a judgment on the record. The court in
         which the action or other proceeding is pending, upon the
                                       3
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 4 of 23 PageID: 3589




        Resnick states that when it learned of the March 2019

  settlement, on April 15, 2019, Resnick sent each of the

  Plaintiffs, as well as McKinney, pre-action notices regarding

  its attorney’s lien.     The notices provided:

             You retained our firm in February 2015 in connection
        with claims against Pride Industries. After extensive
        discovery and three (3) mediation sessions we were able to
        secure a settlement offer of $XXX,XXX which was declined by
        the group. As a result, we advised you and the other
        plaintiffs that unfortunately due to the amount of
        additional time we anticipated it would take to continue
        with the case, we were not financially able to continue as
        your counsel without each of the plaintiffs posting an
        appropriate retainer. In this regard, we wrote you and the
        other plaintiffs on or about October 31, 2017 that up to
        that point we had incurred thousands of dollars in
        expenses, without reimbursement, and that the time we had
        expended on the file exceeded well over $100,000.
             Therefore, after you secured new counsel we advised
        him that we were asserting an attorneys lien in the amount
        of $XX,XXX, $11,138 for expenses, and $XX,XXX, which
        represents one third of the prior settlement offer of
        $XXX,XXX which was obtained through our efforts.

             Therefore, pursuant to Court Rule 1:20A-6, you are
        hereby advised that our firm intends to file a lawsuit
        against you to recover the balance due to this office.
        Further, pursuant to that Rule, you have the right to
        request Fee Arbitration. If you wish to do so, you should
        immediately call Peter J. Kurshan, Esq., Secretary,
        District VC Fee Arbitration Committee, Chase Kurshan
        Herzfeld & Rubin, LLC, 354 Eisenhower Parkway, Suite 1100,
        Livingston, NJ 07039-1022 - 973-422-6577 and request the
        appropriate forms.

             You are further advised that if you do not promptly
        communicate with the Fee Committee Secretary and file the

        petition of the attorney or counsellor at law, may
        determine and enforce the lien.

                                       4
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 5 of 23 PageID: 3590




        approved form of request for fee arbitration within thirty
        (30) days of receiving this letter, you will lose your
        right to initiate fee arbitration.

  (Docket No. 141-1 at 18.) 3

        On April 29, 2019, McKinney informed Resnick that

  Plaintiffs would not be seeking fee arbitration because the

  matter was not yet closed, and Plaintiffs intended to address

  the issue with the Court.      (Docket No. 141-1 at 21.)

        Plaintiffs have challenged the attorney’s lien for three

  reasons:   (1) Resnick’s retainer agreement with Plaintiffs is

  unethical and unenforceable; (2) Resnick violated the Rules of

  Professional Conduct by abandoning Plaintiffs without good cause

  because the case became more expensive than anticipated and


  3 The parties have either redacted or filed under seal the amount
  of the first settlement offer. Plaintiffs have filed a motion
  to seal their references to the first settlement offer. (Docket
  No. 157.) The Court finds that the factors of Local Civil Rule
  5.3(c)(3) to seal references to the exact amount of the first
  settlement offer are met, and the Court will grant Plaintiffs’
  motion to seal those portions of their filing that refer to the
  first settlement amount and any calculation derived from that
  settlement amount. See Horizon Pharma, Inc. v. Lupin Ltd., 2017
  WL 5068547, at *3 (D.N.J. 2017) (citing Morgan v. Wal-Mart
  Stores, Inc., 2015 WL 3882748, at *2 (D.N.J. June 23, 2015))
  (granting motion to seal where “disclosure would result in the
  dissemination of confidential settlement negotiations and
  confidential settlement amounts” and where “the public has no
  legitimate interest” in gaining access to such confidential
  information in litigation between private parties). Because the
  exact amount of the first settlement is not necessary to the
  Court’s analysis in this Opinion, the Court will similarly
  redact the references to the amount of the first settlement and
  any relevant calculations based on that settlement.

                                       5
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 6 of 23 PageID: 3591




  Plaintiffs refused to settle – even though any added time and

  expense were directly caused by Resnick’s errors; and (3) the

  principles of quantum meruit dictate that Resnick should not be

  permitted to reap the rewards of McKinney’s salvaging of this

  case because Resnick did not “advance” Plaintiffs’ case, and its

  contribution was nil.     Resnick vigorously denies all of

  McKinney’s contentions.

         The Court finds as a matter of law that the retainer

  agreement was not improper at the time it was entered into.            For

  Plaintiffs’ other two arguments, and with regard to the amount

  of compensation Resnick is entitled to, if any, 4 the Court will

  direct the parties to pursue mediation.        If mediation is

  unsuccessful, the Court will direct the parties to contact the

  magistrate judge to undertake discovery and proceed to trial in

  due course, as outlined below.

         1.   Standard for analyzing an attorney lien

         An attorney’s right to recover counsel fees under N.J.S.A.

  2A:13–5 is an inchoate right, vesting only after a final

  judgment has been entered, and its enforcement is subject to

  equitable considerations.      Sauro v. Sauro, 42 A.3d 227, 238

  (N.J. Super. App. Div. 2012), cert. denied, 213 N.J. 389 (2013).



  4   Plaintiffs do not challenge Resnick’s entitlement to its costs.

                                       6
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 7 of 23 PageID: 3592




  (explaining that “[a]s with all equitable remedies, the lien is

  not mechanically imposed upon a mere showing of procedural

  compliance.    The lien is rooted in equitable considerations, and

  its enforcement is within the equitable jurisdiction of the

  courts.   The lien is intended to protect attorneys who do not

  have actual possession of assets against clients who may not pay

  for services rendered.” (internal quotations and citations

  omitted)).

        “As an inchoate right, the lien is merely a right in the

  attorney to a lien on any judgment recovered for the attorney's

  client,” and “an attorney's charging lien against his former

  client attaches to the final judgment.”        Id. at 239 (citations

  omitted); see also Lehigh & N.E.R. Co. v. Finnerty, 61 F.2d 289,

  290 (3d Cir. 1932), cert. denied, 287 U.S. 668 (1932) (“The

  amount of the lien as fixed by the contract must be enforced by

  the court unless it be inequitable.”).        A settlement, rather

  than a formal judgment, of a former client’s claim does not

  affect an attorney’s lien.      See N.J.S.A. 2A:13-5 (giving the

  attorney “who shall appear in the cause for the party

  instituting the action ... a lien for compensation, upon his

  client's action,” and that lien “shall not be affected” by

  settlement of the action).       The lien may be asserted even after

  the proceeds of the underlying action have been disbursed.

                                       7
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 8 of 23 PageID: 3593




  Levine v. Levine, 884 A.2d 222, 227 (N.J. Super. Ct. App. Div.

  2005).

        “An attorney hired on a contingent fee basis and later

  discharged before completion of services is not entitled to

  recover fees on the basis of such contingent agreement; instead,

  he or she may be entitled to recover on a quantum meruit basis

  for the reasonable value of the services rendered.”          Toscano Law

  Firm, LLC v. Haroldson, 2020 WL 2374835, at *11 (N.J. Super. Ct.

  App. Div. 2020) (citing Glick v. Barclays De Zoete Wedd, Inc.,

  300 N.J. Super. 299, 310 (App. Div. 1997) (citing Cohen v.

  Radio-Electronics Officers Union, 146 N.J. 140, 165 (1996)).

  “[M]any cases describe quantum meruit as rooted in ‘equitable’

  principles, [but] it is recognized as a legal remedy.”           Id.

  (citing Kopin v. Orange Prod., Inc., 297 N.J. Super. 353, 367

  (App. Div. 1997)).     Quantum meruit is a form of quasi-contract,

  and the phrase means “as much as [one] deserves.”          Id. (citing

  Kopin, 297 N.J. Super. at 367; Weichert Co. Realtors v. Ryan,

  128 N.J. 427, 437-38 (1992) (finding quantum meruit “entitles

  the performing party to recoup the reasonable value of services

  rendered”).

        The analysis of a quantum meruit claim where an attorney

  has been discharged by the client is as follows:

        Because the proper measure of compensation under quantum
        meruit is as much as is deserved, the crucial factor in
                                       8
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 9 of 23 PageID: 3594




        determining the amount of recovery is the contribution
        which the lawyer made to advancing the client’s cause.
        Thus, if a retiring lawyer cedes to his successor a
        substantially prepared case which resulted from an
        extensive investment of time, skill and funds, the retiring
        lawyer might be entitled to compensation greater than the
        standard hourly rate. In comparison, if a ceding lawyer’s
        work contributed to a recovery by the client, but the new
        attorney was crucial in the success of the case, then the
        predecessor's compensation should be based, at most, upon a
        standard hourly rate. Finally, if the predecessor’s work,
        no matter how extensive, contributed little or nothing to
        the case, then the ceding lawyer should receive little or
        no compensation. Where the attorney is discharged for good
        cause, he or she may not be entitled to any recovery,
        except reimbursement of the reasonable costs incurred in
        the representation.

  Id. at *12-13 (quoting Glick, 300 N.J. Super. at 310-11

  (citations omitted)).

        The “method and mechanics of impressing such a lien” upon a

  former client’s judgment or settlement is similar to most other

  claims - the dispute shall be “tried to a jury, or by the court

  if a jury be waived, or disposed of by the court where the facts

  are admitted.”    Id. at *13 (citing Musikoff v. Jay Parrino's The

  Mint, L.L.C., 796 A.2d 866, 873 (N.J. 2002) (quoting H. & H.

  Ranch Homes, Inc. v. Smith, 148 A.2d 837, 840 (N.J. Super. App.

  Div. 1959)).    The particulars of the “method and mechanics” are

  as follows:

        For the guidance of counsel in connection with future
        applications, consistent with the spirit of our present
        rules of practice, we suggest that, where the determination
        or enforcement of an attorney's lien is sought, the
        following procedure ... be employed: The attorney should
        make application to the court, as a step in the proceeding
                                       9
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 10 of 23 PageID: 3595




        of the main cause, by way of petition, which shall set
        forth the facts upon which he relies for the determination
        and enforcement of his alleged lien. The petition shall as
        well request the court to establish a schedule for further
        proceedings which shall include time limitations for the
        filing of an answer by defendants, the completion of
        pretrial discovery proceedings, the holding of a pretrial
        conference, and the trial. The court shall, by order, set a
        short day upon which it will consider the application for
        the establishment of a schedule. A copy of such order,
        together with a copy of the petition, shall be served upon
        defendants as directed by the court. The matter should
        thereafter proceed as a plenary suit and be tried either
        with or without a jury, in the Law Division[.]

  Musikoff, 796 A.2d at 873 (quoting H. & H., 148 A.2d at 840)

  (affirming the basic elements of the process articulated in H. &

  H., “except that we do not interpret the process to require an

  attorney to file and enforce a lien petition prior to settlement

  or judgment in the underlying action”). 5

        2.    Resnick’s retainer agreement with Plaintiffs

        Plaintiffs argue that their retainer with Resnick is

  unethical and unenforceable.       In February 2015, Plaintiffs hired

  Resnick to pursue their claims against Defendants and they

  entered into a retainer agreement.        Resnick accepted an “initial

  retainer of $500 per employee [i.e., $4,000 total for eight



  5 The Court notes that even though Resnick filed its notice of
  lien in the matter for which it served as Plaintiffs’ counsel,
  Resnick was not required to. The New Jersey’s attorney lien
  statute “does not require an attorney to file a petition to
  acknowledge and enforce an attorney's lien prior to settlement
  or judgment in the matter that has given rise to the lien
  itself.” Musikoff, 796 A.2d at 868.
                                       10
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 11 of 23 PageID: 3596




  Plaintiffs], which will go towards preparing a ‘demand letter’

  and/or draft complaint to be sent to the company to determine if

  the employer is willing to enter into settlement discussions.”

  (Docket No. 156-4 at 2.)      The retainer agreement provides that

  Resnick would be awarded a contingency fee of 25% of any

  settlement obtained prior to filing suit, but its contingency

  fee would increase to 33% if filing a complaint in court was

  necessary.    (Id.)   For costs, “[e]ach of the plaintiffs shall

  split his share of associated costs and expenses . . . However,

  we have agreed that all expenses shall be paid out of the

  recovery of the case.”      (Id. at 3.)

        The retainer agreement further provides that “depending

  upon where the matter is filed, we shall have the right to

  reevaluate the case at the mediation (state court) or the Rule

  16(b) conference (federal court), based upon the defenses

  asserted by the parties at that time, to determine whether we

  will need to enter into a revised retainer arrangement.”            (Id.

  at 2.)    The retainer agreement provides that Plaintiffs

  “understand and agree” to several provisions, including:

        We may withdraw as your counsel if (a) you fail to meet
        your financial obligations, (b) it is financially imprudent
        for us to continue with the case; (c) you fail to
        reasonably cooperate with us, (d) we reach the point of
        irreconcilable differences in terms of approach, strategy,
        or otherwise, (e) we determine, in our sole discretion,
        that the facts of your case are materially different than
                                       11
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 12 of 23 PageID: 3597




        you indicated to us, or (f) if we determine that your case
        cannot or should no longer be prosecuted. If we do so, you
        will either authorize us to dismiss your case or permit us
        to withdraw as your attorneys, and you will recognize our
        attorney’s lien for services rendered.
        If we determine that the facts as presented to us are
        significantly different than we obtain during the discovery
        phase, or you fail to comply with any of your other
        obligations herein, then we shall have the right to
        petition the court to be relieved as your attorney, and you
        may choose to retain a different attorney . . . .
        Each plaintiff shall seriously consider the settlement
        recommendation of our office and agrees to be reasonable in
        authorizing settlement, based upon counsel’s assessment of
        the liability and damage issues in the case. If we deem
        that you are unreasonable in your settlement demands then
        we have the right to ask the court to relieve us as your
        counsel.
        If you terminate our representation for any reason, we will
        have an attorney's lien to be negotiated with your new
        attorney, which should have no effect upon the fees and
        costs to be paid to your new counsel.
  (Id. at 3-4.)
        Plaintiffs argue that the retainer agreement is invalid,

  and therefore the attorney’s lien void, because it (1) failed to

  explain all potential charges and costs, and (2) gave Resnick an

  unreasonable, one-sided, and arbitrary ability to “reevaluate”

  the retainer fees and impose new, substantially higher fees if

  Plaintiffs did not agree to accept an unreasonably low

  settlement after an initial conference.          (Docket No. 156 at 16.)

        To support their position, Plaintiffs cite to Balducci v.

  Cige, 223 A.3d 1229 (N.J. 2020).          The New Jersey Supreme Court

                                       12
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 13 of 23 PageID: 3598




  summarized the facts and procedural history of that case as

  follows.    Plaintiff Lisa Balducci retained defendant Brian Cige

  to represent her son in a bullying lawsuit brought against a

  school district under New Jersey's Law Against Discrimination

  (LAD), N.J.S.A. 10:5-1 to -49.       The written retainer agreement

  seemingly ensured Cige the highest calculation of legal fees

  under three potential scenarios: (1) his hourly rate multiplied

  by hours worked, regardless of whether the lawsuit prevailed;

  (2) a contingent fee of thirty-seven-and-one-half percent (37

  1/2%) of the net recovery combined with any statutory attorney's

  fees awarded under LAD; or (3) the statutory attorney's fees

  under LAD awarded by judgment or settlement.          The agreement

  guaranteed that Cige would bear no financial risk but possibly

  benefit from a windfall of legal fees.

        Three years into the LAD litigation, Balducci switched

  attorneys and instituted a declaratory-judgment action to

  invalidate the retainer agreement on the ground that Cige

  procured the agreement in violation of the Rules of Professional

  Conduct.    After a plenary hearing, which included testimony by

  Balducci, her son, and Cige, a Superior Court judge voided the

  agreement, finding that Cige orally promised Balducci that she

  would not be responsible for legal fees if the lawsuit did not

  succeed, despite the terms of the retainer agreement that

                                       13
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 14 of 23 PageID: 3599




  suggested otherwise.      The court found that Cige was entitled

  only to the quantum meruit of his legal fees.

        The Appellate Division affirmed the trial court's judgment.

  The Appellate Division explained the flaws in the retainer

  agreement:    “Cige not only failed to explain that the cost of

  his services, based on his hourly rate and liberal billing

  practices, could approach or exceed [Balducci's] recovery, but

  also represented -- or misrepresented as the case may be -- that

  he would not charge her his hourly rate.         It found the retainer

  agreement unenforceable because Cige did not adequately inform

  [Balducci] about [its] ramifications, not because of the

  problematic nature of the three fee provisions.”          Balducci, 222

  A.2d at 1237.

        The New Jersey Supreme Court elaborated:

        At its core, the dispute between Cige and Balducci amounted
        to a credibility contest. After hearing the testimony of
        three witnesses, the trial court found that Balducci never
        agreed to guarantee Cige his hourly rate if the lawsuit did
        not prevail. The trial court credited Balducci's and her
        son's testimony that Cige gave oral assurances that,
        despite the written language in the retainer agreement,
        Balducci would never have to pay the hourly rate. The court
        accepted Balducci's assertion that she would not have
        retained Cige had he informed her that she would be
        responsible for his hourly fees if the lawsuit failed. The
        court, moreover, determined that “a reasonable client”
        would have viewed the retainer agreement as a typical
        contingent-fee arrangement, obligating the client to pay a
        percentage of a monetary recovery only if the lawsuit
        succeeded. To the extent that ambiguity rendered the
        retainer agreement susceptible to more than one reasonable

                                       14
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 15 of 23 PageID: 3600




        interpretation, the agreement must be construed in favor of
        the client.

  Id. at 1242.

        The New Jersey Supreme Court continued by noting that the

  Appellate Division also made a number of pronouncements

  purportedly imposing new ethical obligations on attorneys

  handling LAD and other fee-shifting claims, and on appeal Cige

  and several bar associations asserted that the newly imposed

  professional obligations were at odds with the current practices

  of attorneys who handle employment-law and other fee-shifting

  cases and were not mandated by the Rules of Professional

  Conduct.    Any new professional obligations, they maintained,

  should have been vetted through the Court’s rulemaking process.

  Id. at 1232-33.

        The New Jersey Supreme Court concluded that the

  invalidation of the retainer agreement was supported by

  sufficient credible evidence in the record and therefore

  affirmed the judgment of the Appellate Division.          It further

  found that even though “the Appellate Division's concerns over

  the retainer agreement in this case were understandable, the

  ethical pronouncements issued in its opinion may have far-

  reaching and negative effects, not only on employment-law

  attorneys and attorneys handling fee-shifting claims, but also

  on their clients.”     Id. at 1233.       “Some of those pronouncements
                                       15
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 16 of 23 PageID: 3601




  appear too broad and some unsound, and others are worthy of the

  deliberative process by which new ethical rules are promulgated

  by this Court.”     Id.   The New Jersey Supreme Court found that

  the issues raised in Balducci should be addressed by a newly

  established ad hoc committee, and that committee of “experienced

  judges and attorneys will make recommendations on the questions

  raised in this opinion.”      Id. at 1248.

        This Court finds that Balducci is inapposite to the

  retainer agreement here.      Plaintiffs argue that the Resnick

  retainer agreement failed to explain all potential charges and

  costs, but Plaintiffs do not provide any certifications to

  explain how they misunderstood the plain language in the

  retainer agreement or the fees sought by the attorney lien

  pursuant to the retainer agreement.        While the retainer

  agreement in Balducci was invalided mainly because of the

  attorney’s oral representations outside of the four-corners of

  the retainer agreement, here Plaintiffs fail to provide any

  support to their argument that they were unaware of all

  potential charges and costs from either the language of the

  retainer agreement or any oral representations by Resnick.            To

  the contrary, the amount of fees and costs due to Resnick are

  plainly set forth in the retainer agreement.



                                       16
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 17 of 23 PageID: 3602




        Plaintiffs also argue that the retainer agreement gave

  Resnick an unreasonable, one-sided, and arbitrary ability to

  “reevaluate” the retainer fees and impose new, substantially

  higher fees if Plaintiffs did not agree to accept an

  unreasonably low settlement after an initial conference.

  Plaintiffs provide no support, other than that conclusory

  statement, to show how the reevaluation provision in the

  retainer agreement is unethical.

        “Attorneys and clients can agree to fee arrangements of

  their choice, provided they do not violate the Rules of

  Professional Conduct.”      Balducci, 223 A.3d at 1242.       “A retainer

  agreement must be fair and understandable, and the fee

  arrangement must be reasonable.”          Id. at 1233.   “In determining

  the validity of a retainer agreement, a court may consider the

  circumstances related to the making of the agreement, including

  whether the parties actually negotiated the agreement, the

  client's level of sophistication or experience in retaining and

  compensating lawyers, and other relevant factors.”           Id. at 1240.

  “The parol evidence rule cannot bar a client from testifying

  that she signed a retainer agreement based on an attorney's

  material misrepresentation.”       Id.

        Although “an agreement susceptible to two reasonable

  interpretations should be construed in favor of the client,” and

                                       17
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 18 of 23 PageID: 3603




  a court should review a retainer agreement “from the standpoint

  of a reasonable person in the client's circumstances,” id. at

  1241, Plaintiffs fail to articulate how the reevaluation

  provision in retainer agreement could be misunderstood, and how

  they actually misunderstood it.        Plaintiffs further do not point

  to any Rule of Professional Conduct or other case law to

  demonstrate how the reevaluation provision violates professional

  ethics rules.

        The newly created ad hoc committee established by the New

  Jersey Supreme Court in May 2020 may address such reevaluation

  provisions in retainer agreements and provide guidance on their

  validity, but in February 2015 when Plaintiffs entered into the

  retainer agreement with Resnick, and even today, no such

  pronouncement has been made. 6      Consequently, the Court finds no

  basis to conclude that the retainer agreement violates the Rules

  of Professional Conduct, and it is therefore valid and

  enforceable. 7



  6 During   its independent research, the Court did not find any law
  or other   references discussing reevaluation provisions in
  retainer   agreements, and neither Plaintiffs nor Resnick has
  provided   the Court with any.
  7 Plaintiffs do not argue that Resnick’s lien is invalid because
  Resnick did not follow the proper procedures to perfect its
  lien, and the Court finds that Resnick’s pre-suit notice to
  Plaintiffs and its lien petition filed in this Court satisfy the
  procedural requirements of N.J.S.A. 2A:13-5. See Musikoff, 796
                                       18
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 19 of 23 PageID: 3604




         2.   Determination of what fees Resnik is entitled to

         Having found that the retainer agreement is valid and

  enforceable, the Court must consider Plaintiffs’ arguments that

  Resnick’s actions pursuant to the retainer agreement were

  unreasonable, and Resnick is not entitled to attorney’s fees

  because Resnick failed to contribute anything meaningful to the

  case.

         As a primary matter, as set forth above, Resnick is not

  entitled to collect fees based on a contingency calculation as

  requested in its lien.      Toscano Law Firm, 2020 WL 2374835 at

  *11.    Instead, Resnick may be entitled to recover on a quantum

  meruit basis for the reasonable value of the services rendered.

  Id.    Thus, even though Resnick has a valid retainer agreement

  with Plaintiffs pursuant to which it may be entitled to fees,

  Resnick’s current calculation of its fees is invalid because it




  A.2d at 873; see also In re Oncology Associates of Ocean County,
  LLC, 2015 WL 3649163, at *1 (D.N.J. 2015) (citing Cole, Schotz,
  Bernstein, Meisel & Forman, P.A. v. Owens, 292 N.J. Super. 453,
  459, 679 A.2d 155 (App. Div. 1996); Hoffman & Schreiber v.
  Medina, 224 B.R. 556, 564 (D.N.J. 1998) (explaining that an
  attorney who wants to assert an attorney’s lien must issue a
  pre-action notice to the client and file a petition with the
  court, and if these procedural requirements are not satisfied,
  the right to an attorney's lien remains unperfected).

                                       19
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 20 of 23 PageID: 3605




  seeks fees in the form of a contingency on the original

  settlement offer prior to Resnick being relieved as counsel. 8

        Resnick, therefore, must issue a revised lien demand to

  Plaintiffs, consistent with N.J. Ct. R. 1:20A-6 (Pre-action

  Notice to Client), which sets forth the reasonable value of

  Resnick’s services rendered. 9      After Resnick has done so, and if


  8 The Court recognizes that the current calculation of Resnick’s
  fees in its notice of lien is significantly less than Resnick’s
  fees incurred on a billable hour basis. As a result, under a
  quantum meruit analysis, Resnick may demonstrate that it is
  entitled to a reasonable value of the fees generated under the
  billable hour structure rather than under the contingency
  structure, which may result in an increased lien amount. The
  Court further notes that even though an attorney’s lien cannot
  be premised on a contingency percentage, Resnick’s current
  notice of lien constrained its demand to a percentage of the
  original settlement offer, which, as repeatedly emphasized by
  Plaintiffs, is significantly lower than the settlement
  Plaintiffs obtained with their new counsel, thus resulting in a
  significantly lower fee demand than Resnick may have asserted
  against the larger, final settlement under the contingency fee
  structure. See Sauro, 42 A.3d at 238; N.J.S.A. 2A:13-5
  (explaining that an attorney’s lien against his former client
  attaches to the final judgment or settlement). Of course, a
  lien based on a contingency percentage on the initial or final
  settlement is not the correct measure for compensation, but the
  amount of Resnick’s current lien appears to demonstrate that
  Resnick did not seek fees unreasonably as argued by Plaintiffs.

  9 See Giarusso v. Giarusso, 187 A.3d 194, 202 (N.J. Super. Ct.
  App. Div. 2018) (on a petition for an attorney’s fees lien,
  reversing the trial court’s denial of petitioner’s petition
  because even though petitioner did not provide sufficient
  information necessary to fully engage the analysis of what fees
  he was owed, and “the failure to provide such information would
  normally preclude an award of fees, it is not uncommon for this
  court on remand to allow curing of the defect”) (citing
  Kingsdorf v. Kingsdorf, 797 A.2d 206, 215 (N.J. Super. Ct. App.
  Div. 2002) (where the trial court denied fees because they were
                                       20
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 21 of 23 PageID: 3606




  Plaintiffs object to the new lien, Plaintiffs may avail

  themselves of the fee dispute arbitration provided by N.J. Ct.

  R. 1:20A-3 (Arbitration).

        If the state fee arbitration is not available to

  Plaintiffs, or if Plaintiffs do not wish to pursue that path,

  the Court will direct the parties to private mediation in

  accordance with Local Civil Rule 301.1.         See L. Civ. R. 301.1(d)

  (“Each Judge and Magistrate Judge may, without the consent of

  the parties, refer any civil action to mediation.”).           The

  determination of the reasonable value of the services rendered

  by Resnick requires a federal court equivalent to a plenary

  trial, either with a jury or before the Court, as set forth by

  the New Jersey Supreme Court in Balducci and Musikoff.           “One of

  the advantages of mediation is that, if successful, it enables

  parties to avoid the time and expense of discovery and trial.”

  Kelly v. Noma Outdoor Products, 2004 WL 1724805, at *2 (D.N.J.

  2004).    In an effort to facilitate the advantages of mediation,

  the Court finds that mediation - either through the state fee

  arbitration procedure or according to Local Civil Rule 301.1 -

  is the proper course at this stage in the dispute.


  not supported by a certification, the appellate court reversed
  and remanded, ordering that the judge give defendant an
  opportunity to provide the appropriate certification and allow
  her to renew her request for an award of counsel fees”).

                                       21
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 22 of 23 PageID: 3607




                                  CONCLUSION

        For the reasons expressed above, the Court finds that the

  retainer agreement between Plaintiffs and Resnick is valid and

  enforceable.     The Court further finds that Resnick has followed

  the proper procedure for perfecting its attorney’s fees and

  costs lien on the settlement of Plaintiffs’ case.          The

  calculation of the reasonable value of the services rendered by

  Resnick in the lien, however, is incorrect.          Within 20 days of

  the date of this Opinion, Resnick shall serve a revised notice

  onto Plaintiffs with its recalculation of the value of its

  services on quantum meruit basis.         Plaintiffs shall have 30

  days 10 to respond by (1) accepting the revised lien, (2) filing

  for fee arbitration pursuant to N.J.S.A. 1:20A-3, or (3)

  notifying this Court that they object to the revised lien and

  they will not, or cannot, proceed with state fee arbitration.

  If Plaintiffs choose the third path, the Court will issue an




  10The Court provides Plaintiffs with 30 days to respond in order
  to align with New Jersey’s fee arbitration rules. See N.J. Ct.
  R. 1:20A-6 (“No lawsuit to recover a fee may be filed until the
  expiration of the 30 day period herein giving Pre-action Notice
  to a client . . . [and] the notice shall also state that if the
  client does not promptly communicate with the Fee Committee
  secretary and file the approved form of request for fee
  arbitration within 30 days after receiving pre-action notice by
  the lawyer, the client shall lose the right to initiate fee
  arbitration.”).

                                       22
Case 1:15-cv-03423-NLH-AMD Document 159 Filed 06/29/20 Page 23 of 23 PageID: 3608




  order directing the parties to mediation pursuant to Local Civil

  Rule 301.1.

        An appropriate Order will be entered.



  Dated: _June 29, 2020___

                                            __s/ Noel L. Hillman ___
  At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                       23
